DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

United States Patent Application Publication 2013/0029589 discloses relay nodes may already be transmitting beacon and other control signals, for example, to assist other UEs in the sub-region. The relay nodes can initiate their beacon and broadcast channels upon detecting UL signaling from a UE. This can be done, for example, in implementations where the beacon and other control signaling are turned off for power saving when not in use. At the UE end, when the signal quality from the base station drops below an acceptable level, the UE can be configured to search for the beacons or other control signals. In some implementations, when a UE is switched on after moving into the sub-region, the UE can send UL signals upon detecting at least some DL transmission from a base station. If the beacon or other control signals of the relay LAN are originally turned off, such signals can be turned on based on detecting the UL signals from the UE. When the UE is switched on after moving into the sub-region and does not detect any DL transmission from a base station, the UE can also be configured to transmit a predetermined control signal to communicate with the relay LAN. The beacon and other control signals of the relay LAN can also be turned on responsive to detecting such predetermined control signal from the UE.
United States Patent Application Publication 2013/0107770 shows an uplink route selection node selecting a next node in the uplink route for passage of the transmission to the master node on the basis of received information that is relevant to route reliability criterion.


United States Patent Application Publication 2015/0373618 teaches a new node may include performing a discovery procedure with a plurality of peer nodes in the mesh network.  Initiating a temporary association procedure with each peer node.  Selecting a set of peer nodes from the plurality of peer nodes based on a selection algorithm at least based on a signal-to-interference and noise ratio (SINR) with each peer node and an interference impact of each peer node and performing a final association with the selected set of peer nodes.
United States Patent Application Publication 2019/0364492 reveals ceception or transmission of discovery and control information may be an important part of wireless network activity for terminal devices or network access nodes. Terminal devices may reduce operating power and increase operating time and performance by intelligently finding or scanning the radio environment for network access nodes and standards or other terminal devices. Terminal devices can scan for discovery information in order to detect and identify available communication technologies and standards, parameters of these available communication technologies and standards, and proximate network access nodes or other terminal devices. In another aspect, there may be a known or from time to time published schedule, specifying one or more access technologies or standards, or specifying one or more channels, which may be scanned with priority to reduce scan efforts. In yet another aspect, discovery or control information may be communicated as payload or as part of the payload of channels, e.g., as a web or internet or cloud service, also using preferred or advertised channels, to reduce scan efforts. After identifying the presence of proximate network access nodes or other terminal devices via reception of such discovery information, terminal devices may be able to establish a wireless connection with a selected network access node or other terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information. The selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions, the availability or performance of applications and services, or the cost of communications or access.
The prior art of record does not disclose or make obvious the claimed  any of the idle nodes is used as a to-be-selected node, the to-be-selected node stores a signal quality table, and the signal quality table comprises a signal item, comprising the signal quality parameter of the to-be-selected node and the signal quality parameters obtained by the to-be-selected node for monitoring the signal beacons broadcast by the other idle nodes.   A rank item, comprising a plurality of ranks.  The ranks correspond to the signal quality parameters in the signal item in a one-to-one manner.  The to-be-selected node serves as a root node of the mesh network based on that the rank corresponding to the signal quality parameter of the to-be-selected node is greater than a rank threshold.  In combination with and in a root node selection system, applicable to a mesh network.   The mesh network is communicatively connected to a wireless access point, and the root node selection system comprises a plurality of idle nodes, each idle node having a signal quality parameter for communicating with the wireless access point.  Each idle node is configured to broadcast a signal beacon and monitor the signal beacons broadcast by other idle nodes, each signal beacon carries the signal quality parameter corresponding to the idle node broadcasting the signal beacon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645